MEMORANDUM OPINION
                                           No. 04-12-00138-CV

                                IN THE INTEREST OF N.D., A Child

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-00407
                         Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 18, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant father, S.D., appeals the trial court’s judgment terminating his parental rights to

N.D. The Texas Department of Family and Protective Services (“the Department”) moved to

have appellant’s parental rights terminated on a variety of grounds. See TEX. FAM. CODE ANN.

§§ 161.001(1)(A)-(K), (M)-(Q), (S); 161.003(a) (West 2008 & Supp. 2010). After a bench trial,

the trial court found appellant’s parental rights should be terminated because he: (1)

constructively abandoned N.D.; (2) failed to comply with the provision of a court order that

established the actions necessary for him to obtain the return of N.D.; and (3) knowingly

engaged in criminal conduct that resulted in his conviction for an offense and confinement or


1
 The Honorable Victor H. Negron Jr. is the presiding judge of the 438th Judicial District Court of Bexar County,
Texas. The termination order was signed by Associate Judge Charles E. Montemayor.
                                                                                    04-12-00138-CV


imprisonment and an inability to care for N.D. for not less than two years from the date the

Department filed its petition. See TEX. FAM. CODE ANN. §§ 161.001(1)(N), (O), (Q). The trial

court also determined termination would be in the best interest of the child. Id. § 161.001(2).

        Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944,

*4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from

orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and

informed of his right to file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did

not file a pro se brief.

        We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                               -2-